*1260
ON MOTION TO TRANSFER

ERVIN, Judge.
The original opinion filed on September 29, 1998, is withdrawn and the following substituted therefor.
In Wild v. Dozier, 672 So.2d 16 (Fla.1996), the supreme court stated that Article V, Section 2(a) of the Florida Constitution grants the supreme court the authority to “oversee the administrative supervision of all courts,” and that district courts of appeal have no authority to share in that supervision. Id. at 18. Florida Rule of Judicial Administration 2.050(b) provides that the chief judges of the circuit courts “shall be responsible to the chief justice of the supreme court.” Accordingly, this court does not have jurisdiction to review Administrative Order 97-22, issued by the Chief Judge of the Fourth Judicial Circuit, dealing with the dissemination of information regarding driver improvement training course providers by the Clerk of Courts for Duval County. Pursuant to Florida Rule of Appellate Procedure 9.040(b), we grant petitioner’s motion to transfer, and transfer this petition to the Florida Supreme Court. The petition for writ of certiorari is
DENIED.
MINER and KAHN, JJ„ concur.